[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court has reviewed briefs and affidavits filed CT Page 2643 by the parties and makes the orders that follow in conformity with the various matters heard on February 3, 1992.
1. PLAINTIFF'S MOTION FOR CONTEMPT
The plaintiff claims she is due payment of $575.00 deducted from the December 1, 1991 support and alimony check and $750.00 deducted from the check for the last week of September, 1991 for a total of $1,325.00.
The court finds that the defendant had no right to unilaterally make those deductions from payments ordered by the Honorable Frederick A. Freedman.
Accordingly the defendant is ordered to pay to the plaintiff $1,325.00 within two weeks of this order.
2. DEFENDANT'S MOTION TO COMPEL TRANSFER OF PERSONAL PROPERTY PURSUANT TO DECREE
The court finds the plaintiff's claim that the items usually stored in the garage were not there at the time of the decree to be not credible.
Accordingly, the snow blower, leaf blower and chain; saw are hereby ordered to be turned over to the defendant within two weeks of this order.
Since the binoculars have disappeared the court will issue no order regarding them.
3. MOTION RELATING TO SOCIAL SECURITY
By court order the defendant is paying to the plaintiff support in the amount of $450.00 per week total, $225.00 per child.
Social security will now pay $780.00 per month for the two children or $145.00 per week total.
The court will reduce the amount of the payment by CT Page 2644 the defendant by $45.00 per week per child. He is therefore ordered to pay $180.00 per week per child in addition to the social security payment of $72.50 per child for a total weekly payment per child of $252.50.
4. MOTION TO MODIFY JUDGMENT ON ALIMONY
In view of the courts ruling on support, increasing the amount paid to each child to $252.50 per week for a total of $505.00 per week, which is $55.00 more than was previously paid, the court finds that both parties have benefited and that no other modification of the divorce decree is required.
There will be no change in the order regarding alimony.
5. COUNSEL FEES
The court hereby orders the defendant to pay $1,500.00 counsel fees within four weeks of the date of this order.
6. MOTION FOR A RESTRAINING ORDER
The court hereby orders the defendant not to enter upon the premises of the plaintiff without further order of this court.
HURLEY, JUDGE